Citation Nr: 0102886	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-10 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to service connection for disability 
manifested by breast lumps, to include fibrocystic breast 
syndrome.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a fracture at T1 to T8, with 
fibromyalgia.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from March 1974 to July 1985.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO).

By way of history, in a rating decision dated in September 
1985, the RO established service connection for fibrositis 
syndrome of the spine and duodenal ulcer and assigned a 100 
percent prestabilization rating effective July 24, 1985.  The 
RO denied service connection for back strain-vertebrae at 
that time.  In a decision dated in May 1986, the RO assigned 
a 20 percent rating for fibrositis of the spine, effective 
August 1, 1986.  In rating decisions dated in November 1995 
and October 1996, the RO denied an increased evaluation for 
fibrositis syndrome of the spine and denied service 
connection for an avulsion fracture at T1 to T8; the veteran 
appealed those determinations.  In rating decisions dated in 
April 1998 and June 1998, the RO recharacterized the 
veteran's fibrositis syndrome as a history of avulsion 
fracture at T1 to T8, with fibromyalgia, and continued the 
20 percent assigned rating.  By letter dated in June 1998 the 
RO advised the veteran that such was considered a total grant 
of the benefit sought on appeal.  Nonetheless, the 
supplemental statements of the case dated in January 1999 and 
May 2000 properly continue to reflect consideration of that 
rating issue.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(a decision awarding a higher rating, but less than the 
maximum available benefit does not abrogate the pending 
appeal).  

The Board notes that the veteran also perfected appeals with 
respect to the October 1996 denial of service connection for 
sinusitis, a low back injury, scarring from skin tag removal 
at the neck, breast lumps and carpal tunnel syndrome.  In a 
rating decision dated in June 1998, the RO separately 
established service connection for degenerative disc disease 
of the lumbar spine and assigned a 40 percent evaluation, 
effective April 9, 1996.  The RO also established service 
connection for residual scars of left and right-sided removal 
of skin tags on the neck, assigned a zero percent evaluation 
effective April 9, 1996.  Those rating determinations 
represented a full grant of the benefit sought, i.e. service 
connection.  As the veteran did not express disagreement with 
the "down-stream" issue of the effective dates or 
disability evaluations assigned to the RO's grants of service 
connection for a low back disability and for neck scarring, 
those matters are not before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

In a rating decision dated in January 1999 the RO denied 
entitlement to TDIU; the veteran timely submitted a notice of 
disagreement, and, in response to the statement of the case 
issued in February 1999, timely submitted a substantive 
appeal.  Accordingly, the issues are as shown on the first 
page of this decision.

In connection with this appeal the veteran testified before 
an RO Hearing Officer in April 1997 and April 1999 and before 
a member of the Travel Board in June 2000; transcripts of 
those hearings are associated with the claims file.

The claims of entitlement to service connection for sinusitis 
and for entitlement to TDIU benefits are discussed in the 
remand portion of this decision.





FINDINGS OF FACT

1.  The record contains no competent evidence of existing 
chronic carpal tunnel syndrome.

2.  The record contains no competent evidence of currently 
diagnosed breast disability or of breast disease related to 
the veteran's period of service.

3.  Residuals of a fracture at T1 to T8, with fibromyalgia, 
are manifested by complaints of pain, spasm and weakness in 
the thoracic area, with other episodic complaints such as 
sleep disturbance, headaches and depression, which are not 
shown by the competent evidence to be constant and refractory 
to therapy.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

2.  A disability manifested by breast lumps, to include 
fibrocystic breast syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

3.  The criteria for an evaluation in excess of 20 percent 
for service-connected residuals of a fracture at T1 to T8, 
with fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5025 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service from March 1974 to July 1985.  
Service medical records are associated with the claims file 
and reflect treatment and evaluation of ongoing complaints of 
lumbar and thoracic back pain and spasm, with various 
diagnoses to include fibrositis.  The veteran was discharged 
for such problem.  

Service medical records note that in April 1984 the veteran 
presented with complaints of lumps in both breasts, and pain.  
Nodular, mobile, tender lumps were noted.  The impression was 
fibrocystic disease.  No dominant masses were found.  A 
service medical entry dated in January 1985 includes a 
pictorial of the breasts, noting tenderness bilaterally 
around the circumference; the impression was fibrositis.  
Service medical records reflect that all examinations of the 
breasts revealed no masses.  A February 1985 Medical 
Evaluation Board report notes only fibrositis and a history 
of a resolved duodenal ulcer as disabilities.  
Neuropsychologic evaluation at that time suggested an 
emotional pattern of histrionicity.  Other review of systems 
was stated to be unremarkable.

In a rating decision dated in September 1985, the RO 
established service connection for fibrositis syndrome of the 
spine, noting that the veteran had been treated/evaluated for 
complaints of chest, back, and joint pain, with swelling of 
the hands and face, fatigue and difficulty sleeping while in 
service.  The RO assigned a 100 percent prestabilization 
rating effective July 24, 1985.

The claims file contains records of treatment of the veteran 
as a dependent military spouse at Warren Air Force Base from 
September 1985 to February 1988; the RO requested all 
pertinent records dated from July 1985 forward.  Entries 
dated from September 1985 to February 1986 document the 
veteran's complaints of pain and show diagnoses of 
fibromyositis.  In December 1985 she specifically complained 
of right arm tenderness, at the mid-humerus, of two weeks' 
duration; the impression was right arm pain of questionable 
etiology.  In February 1986 the veteran was noted to have a 
flare-up of fibromyositis with complaints of an inability to 
keep any food down over several days' time, as well as 
complaints of pain all over.  In October 1986 she complained 
of pain to touch along the entire back of both arms.  
Neurologic examination was within normal limits.  The 
impression was questionable neuritis.  The physician declined 
to give the veteran a narcotic.  Entries dated in 1987 and 
1988 pertain to the veteran's abdominal/gynecologic 
complaints resulting in total abdominal hysterectomy.

VA treatment records dated in the 1980s and 1990s generally 
reflect following for the veteran's complaints of pain and 
functional impairment resulting from problems with her back 
and extremities, with other symptoms such as headaches and 
weakness associated therewith.

In March 1986, the veteran presented for a VA examination.  
The breasts were noted to be tender without particular 
nodularity and without masses.  There was evidence of 
paravertebral tenderness.  The examiner stated that the 
dorsal spine, being relatively immobile, did not lend itself 
to range of motion determination.  Examination diagnoses were 
limited to the back and gastro-intestinal system.  

In a decision dated in May 1986, the RO terminated the 
prestabilization rating and assigned a 20 percent rating for 
fibromyositis syndrome of the spine, effective August 1, 
1986.  

In March 1987 the veteran presented for a VA examination.  
Examination diagnoses were limited to the back and gastro-
intestinal system.  The veteran was in no acute distress at 
that time.  Her breasts and extremities were normal.  The 
examiner reported that range of motion of the spine did not 
seem to be affected.  There was diffuse tenderness on 
palpation from the midportion of the spine up to the first 
dorsal spinal area.

Of record are the results of a mammography conducted in 
February 1988 revealing bilateral prominences of the 
fibroglandular pattern compatible with dysplasia stated to be 
potentially of a fibrocystic nature.  No dominant masses were 
identified.

In October 1988, the veteran presented for a VA neurologic 
examination.  She complained of symptoms to include tingling 
and numbness in her extremities.  She also complained of 
fatigue, weakness, fluid retention, headaches, dizziness, 
ringing in her ears, eye trouble, heart racing, chest 
tightness, and pain in her back and in her legs when walking.  
The examination was stated to be normal; multiple sclerosis 
was questioned.

VA records dated in February 1989 indicate complaints of pain 
in the chest, back, shoulders, arms and head, with nausea and 
vomiting; the impression was viral syndrome.  A treatment 
record dated in June 1989 notes evaluation of "many bizarre 
complaints."  A record dated in April 1990 notes a left 
breast lesion, thought to be a small abscess.  Biopsy 
revealed a benign epidermal cyst.  

A VA outpatient record dated in November 1993 notes the 
veteran's multiple episodic complaints to include vision 
problems and lower extremity pain and numbness.  One 
outpatient entry notes an assessment of cervical spine 
paresthesias.  

A VA clinical record, dated in April 1994, includes note of a 
left breast cystectomy performed in 1990.  Also noted in an 
April 1994 discharge summary are complaints of constipation; 
leg weakness causing the veteran to have several monthly 
episodes where her leg would collapse; episodes of losing 
function of her hand; headaches occurring for two weeks and 
then none for two to three weeks; and insomnia.  A July 1994 
consultation was undertaken to consider multiple sclerosis.  
The veteran evidenced no gait problems to examination.  
Neurologic examination, to include sensory and motor testing 
was within normal limits.  There was evidence of a decreased 
intensity of pinprick throughout her body bilaterally.  A 
diagnosis of multiple sclerosis was not conclusively ruled 
out.

A June 1995 report of VA examination includes an impression 
to rule out multiple sclerosis in the early phases and to 
rule out progressive peripheral neuropathy of yet undiagnosed 
origin.  During the examination the veteran was noted to fall 
to the left when spinning or turning to the left side.  The 
examiner questioned an inner ear problem due to the veteran's 
instability.  Back motion was stated to be normal.  The 
veteran denied back pain at that time.  There was evidence of 
left-sided weakness of the leg and decreased sensation on the 
left lateral leg, medial thigh, top and lateral left foot, 
right calf and top of the right foot.

In September 1995, the veteran presented for VA, fee-basis 
neurologic examination to assess whether she has multiple 
sclerosis.  The examiner noted, in part, a sensory deficit 
involving the left upper extremity, the significance of which 
was stated to remain unclear.  The examiner also noted 
fibrositis, by history.  The veteran described having 
intermittent loss of sensation in both hands and migraine 
headaches every three weeks along with generalized weakness 
and easy fatigability.  She denied depression and anxiety.

In rating decisions dated in November 1995 and October 1996, 
the RO denied an increased evaluation for fibrositis syndrome 
of the spine and denied service connection for an avulsion 
fracture at T1 to T8; the veteran appealed those 
determinations.  

A VA hospital record dated in March 1996 notes that multiple 
sclerosis in the veteran was ruled out.  The veteran's 
problem list included "rule out carpal tunnel syndrome."  
Extremity examination was unremarkable at that time.  The 
veteran was noted to be in no distress.  Her muscle strength 
was full.  Sensation examination revealed scattered patches 
of diminished sensation to pinprick on the bilateral palms 
and wrists.  Electromyographic studies were interpreted as 
revealing evidence for carpal tunnel syndrome.  The veteran 
was given wrist braces and nonsteroidal anti-inflammatories.  
Neuropsychiatric evaluation was referenced as revealing that 
the veteran's neurologic complaints seemed likely to be 
secondary to a conversion disorder.  

A VA outpatient record dated in February 1996 notes that 
headaches occurred once every few months, and records of 
April and June 1996 note that headaches were stable.  A 
record of April 1996 also includes note of thoracic spine 
tenderness.  X-rays were referenced as showing minimal 
arthritis.

The impression on a January 1997 private report of mammogram 
was that the veteran had mild-to-moderate fibroglandular 
tissue that was benign.  

The veteran presented for a VA examination in April 1997.  At 
that time she was unable to get up on her heels or her toes 
but was able to walk forward and backward.  The examiner 
noted that the veteran fell easily, especially to the left 
side and that she did a deep knee bend with great difficulty.  
She complained of back pain with motion.  The examiner noted 
pain with movement of the lower extremities.  In a sitting 
position there was evidence of point tenderness along the 
paravertebral muscle, mostly on the medial edges extending 
from the L5 area almost up to T4.  With leg raising testing, 
holding her legs six inches above the table with downward 
pressure caused the veteran immediate spasm and pain in the 
back and brought tears to her eyes.  The impression was 
myofascial syndrome with paravertebral muscle 
hypersensitivity.  The examiner also opined that it was 
possible that the veteran had fibromyalgia even though such 
was not widespread into the hips, arms or other joints.  X-
rays of the thoracic spine were essentially unremarkable. 

The veteran testified at a hearing in April 1997.  She 
reported having had problems with her hands in service while 
doing carpentry work, stating her hands would get sore and 
tingle.  Transcript at 9.  

A VA consultation report dated in June 1997 notes complaints 
of soft tissue pain, with burning sensations in the 
extremities as well as muscle spasm and brief periods of 
imbalance, slurred speech and vision problems.  The 
physician's assessment was that the veteran suffered from 
soft tissue pain, fibrositis fibromyalgia.  In January 1998 
she reported that medications were helpful for her mood and 
sleep.

The veteran reported for a fee-basis VA examination in March 
1998 relevant to her lumbar spine.  She complained of chronic 
back pain, with additional pain on prolonged standing or 
walking activities.  She also complained that her legs would 
give out if she stood for prolonged periods of time.  
Examination revealed the veteran to be in no acute distress.  
Her gait was observed to be with a slight list to the left.  
The veteran showed a limitation of lumbar motion and minimal 
paraspinal spasm; the examiner commented relevant to lumbar 
disc herniation.  

In a rating decision dated in April 1998, the RO continued to 
deny an evaluation in excess of 20 percent for fibrositis 
syndrome of the spine.  In a rating decision dated in 
June 1998, the RO recharacterized the veteran's fibrositis 
syndrome as a history of avulsion fracture at T1 to T8, with 
fibromyalgia, and continued the 20 percent assigned rating.

In May 1998 the veteran reported a slight increase in low 
back pain after a recent injury, but stated that the pain had 
returned to its previous level of daily discomfort.  She also 
complained of insomnia.  Her migraines were under reasonable 
control.  A VA outpatient record dated in August 1998 notes 
complaints of back spasm after the veteran did some cleaning.  
She also described headaches as slightly increased due to the 
heat and reported that medications were beneficial for her 
back spasms.

A VA outpatient record dated in April 1999 notes the 
veteran's breast examination was negative.  Another April 
1999 entry notes the veteran's complaints of increased 
weakness of the extremities.  Neurologic examination revealed 
no obvious muscle weakness at that time.  In that month she 
also reported having headaches again and the headaches were 
increased because it was a particularly stressful time for 
her.

In April 1999, the veteran testified at a personal hearing.  
The veteran's representative noted the veteran's combined 
service-connected disability evaluation was 70 percent and 
noted the veteran's 1998 wage information as being below the 
poverty level.  The veteran's representative argued that the 
veteran had difficulty retaining employment.  In the April 
1999 hearing the veteran indicated she was appealing a denial 
of Social Security Administration disability benefits (SSA).  
The veteran indicated she had a degree in graphic design and 
that she worked in her field for several years before 
resigning.  She indicated that the position required too much 
standing.  She stated that her physician, Dr. D., advised her 
not to work.  The veteran generally discussed symptoms she 
associated with her fibromyalgia to include sleeping 
difficulties, water retention, constipation and depression.  
She reported taking steroids to "strengthen my legs" 
because otherwise her legs would "quit functioning."  The 
veteran's representative questioned some sort of sciatic 
nerve involvement.  

In May 1999, the veteran presented for VA fee-basis 
examination.  She complained of pain with pressure on her 
back.  She also complained of limping after two hours of 
standing and occasional pain after activities such as 
housework.  She reported occasional tingling in her legs, 
left greater than right, as well as occasional problems 
sleeping.  Examination revealed tenderness to palpation in 
the low back and mid-thoracic region.  Motor and sensory 
function in the lower extremities was normal.  The examiner 
noted an excellent range of back motion.  Straight leg 
raising was negative.  The impression was mechanical low back 
pain without evidence of neurologic compromise other than a 
decreased, left-sided ankle jerk without explanation.  The 
physician, B.I., M.D., noted the veteran's report of having 
fibromyalgia but stated "there are not a lot of findings to 
support this.  Furthermore, this diagnosis alone would not be 
a reason why the patient could not be gainfully employed...none 
of the conditions alleged, based on the patient's history and 
on the medical findings noted, would preclude the patient 
from being able to be gainfully employed."  

VA records note the veteran's back pain and vascular 
headaches to be stable in July 1999.  A VA outpatient record 
dated in August 1999 notes that the veteran had continued 
complaints of back pain and periods where her legs would give 
out.  The physician noted that such could be due to the 
veteran's spondylolisthesis, but expressed the possibility of 
another neurologic illness such as multiple sclerosis, not 
substantiated by magnetic resonance imaging testing.  
Headaches were again stable.

The claims file contains a VA clinical record dated in 
November 1999 that includes an assessment of back pain with 
arthritis.  That record notes that the veteran continued to 
have problems with back discomfort and muscular strength in 
her legs and that such could be related to her back disease 
or could be secondary to another neurologic process.  In 
November 1999 she also described her headaches as fairly 
persistent and reported headache relief with minimal amounts 
of Darvocet.  Records also indicate further evaluation for 
possible multiple sclerosis.  

The claims file contains records from VA hospital evaluation 
in December 1999.  At that time the veteran's breasts were 
free of masses, tenderness or discharge, and, with the 
examination of a diminished left ankle jerk, neurologic 
examination revealed no abnormalities.  In connection with 
evaluation the veteran complained of extremity problems, to 
include periods of time when her arms and/or legs would give 
out.  Diagnostic testing was accomplished.  Previous magnetic 
resonance imaging of the thoracic spine was referenced as 
unremarkable.  The assessment was that the veteran's symptoms 
could be secondary to anti-phospholipids syndrome or diffuse 
cerebrovascular disease.  The discharge diagnosis was 
neurologic symptoms, rule out multiple sclerosis.  The 
results of all diagnostic studies were not available at 
discharge.  Subsequently in February 2000, after test results 
were available, Dr. D. noted that the workup for multiple 
sclerosis had been negative, and she suspected that the 
veteran's leg symptoms might be due to her back disease.

VA clinical records in February and March 2000 note, 
respectively, that headaches, which occurred three to four 
times a week, were relieved with medication and that she had 
no headaches or depression. 

In June 2000, the veteran testified before the undersigned 
member of the Travel Board.  During that hearing the veteran 
and her representative emphasized the veteran's inability to 
maintain rather than to obtain employment.  The veteran's 
representative noted the veteran's inability to continue 
working in graphic design due to back problems and due to 
carpal tunnel syndrome.  The representative then discussed 
the veteran's work experience in unskilled nursing care, with 
duties as a companion, and thereafter in 
janitorial/maintenance, doing the basic cleaning in a 
bar/restaurant one day a week.  The veteran indicated she had 
applied for employment but that potential employers would 
check past employment and then find out about her medical 
problems and not call her.  The veteran's representative 
cited Dr. I. as stating that there was nothing preventing the 
veteran from "gaining employment" and again argued that the 
veteran was not able to maintain employment.  The 
representative asserted that Dr. I.'s opinion was not really 
supported by a plausible factual basis.  The representative 
then argued that the veteran has multiple sclerosis the 
symptoms of which were "inextricably intertwined" with the 
veteran's service-connected intervertebral disc syndrome and 
avulsion fracture of the thoracic area.  Transcript 1-6.  

At the June 2000 hearing, the veteran testified that she had 
always had problems with breast lumps, with a surgical 
procedure in approximately 1986.  She stated that every once 
in a while her breasts would hurt and expressed concern over 
her future status.  The veteran's representative indicated 
that private records of annual or biannual mammograms would 
be submitted.  Transcript at 7-9.  

In June 2000, the veteran next testified relevant to carpal 
tunnel syndrome.  Her representative noted an in-service 
military occupational specialty as a carpenter and production 
control specialist, the latter using a computer.  The 
representative cited a medical record dated August 11, 1986, 
as a positive indication of carpal tunnel syndrome, with 
positive Tinel in the left ulnar groove.  The veteran 
complained of being placed on profile in service and not 
allowed to do any writing, etc. due to an inability to hold 
anything with her hands.  The veteran also reported symptoms 
associated with her fibromyalgia such as difficulty sleeping, 
depression and constipation.  Transcript at 14-15.  She 
reported that pain medication and steroids helped.  
Transcript at 16.  The veteran reported that her carpal 
tunnel syndrome had progressed and that she wore braces for 
both hands at night.  Transcript at 21.  She indicated that 
her job as a home companion ended because of the death of the 
person being cared for. 

I.  Service Connection

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as malignant growths, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  To show chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has 
repeatedly held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997). 


Analysis

Carpal Tunnel Syndrome

The Board recognizes that the veteran asserts she has carpal 
tunnel syndrome related to her period of active military 
service.  A review of the record reflects ongoing complaints 
of and evaluation for reported extremity problems, to include 
tingling in the arms and hands.  The record also notes 
electromyographic testing indicative of carpal tunnel 
syndrome.  However, although the electromyographic studies 
were some evidence of carpal tunnel syndrome, the record does 
not show any medical finding or diagnosis of carpal tunnel 
syndrome.  The veteran has undergone extensive testing to 
ascertain the cause of her symptoms, and carpal tunnel has 
not been found.  Based on the evidence of record, the Board 
concludes that carpal tunnel syndrome is not shown and, 
therefore, service connection cannot be granted for such.  

The record does not reflect that the veteran herself 
possesses a recognized degree of medical knowledge to render 
her own opinions on medical diagnoses or causation competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although she 
has asserted a continuity of symptomatology since service, 
carpal tunnel syndrome is not the type of disease given to 
lay observation.  See Savage v. Gober, 10 Vet. App. 488 
(1997.  The Board here notes that the veteran's upper 
extremity complaints have variously been assessed as part of 
her fibromyositis, or associated with an unidentified 
neurologic process.  No competent professional has related a 
diagnosis of carpal tunnel syndrome, or of carpal tunnel 
syndrome related to her period of service.  Accordingly, the 
veteran's claim is denied.  

Fibrocystic Breast Disease

The Board does not dispute the veteran's complaints of breast 
pain related to noted fibrous tissue identified in her 
breasts and claimed as breast lumps.  However, the competent 
evidence is consistent in showing no breast malignancies or 
cancer of the breast.  A benign epidermal cyst was excised 
from her breast in 1990 but this was several years after 
service.  The veteran has consistently denied problems beyond 
pain around her breasts.  The Court has also held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
existing record in short does not contain competent evidence 
of an identified disability of the breasts.  

The Board notes that Fast Letter 99-115 addressed the subject 
of service connection and laboratory findings, such as 
fibrocystic breast disease.  The Fast Letter provided that 
fibrocystic breast disease, generally, is not a pathologic 
condition but a physiologic (or normal and nonphysiologic) 
finding, occurring in about two-thirds of women.  The 
Veterans Benefits Administration (VBA) noted that service 
connection was not warranted for such physiologic finding.  
The Board is not bound by Department manuals, circulars, or 
similar administrative issues, see 38 C.F.R. § 19.5 (1999), 
however, it finds that such determination by the VBA further 
substantiates the Board's finding of no current disability.  
Absent proof of a present disability there can be no valid 
claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

Other Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The law now provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(a)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).

The new law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such duty includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103).

In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a finding of current disability.  The 
Board here notes that the veteran has alleged treatment 
carpal tunnel syndrome at Warren Air Force base as a 
dependent in the early 1980s; records of treatment from such 
facility have been requested and associated with the claims 
file but do not show treatment for carpal tunnel syndrome.  
The Board also notes the veteran's note of annual or biannual 
mammograms.  Her representative indicated that further 
records would be submitted subsequent to the hearing.  No 
further records have been submitted.  In any case, the 
veteran does not argue and the available treatment and 
examination evidence to date does not show, any breast 
malignancies or diagnoses of breast disability other than the 
clinical finding of fibrocystic breast syndrome.  As such, VA 
has no further duty to inform the veteran, nor is any duty to 
assist applicable to the above claims.

II.  Rating Evaluation

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2000).  The provisions of 38 C.F.R. § 4.45 and 4.59 (2000) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.

The veteran is service connected for a history of an avulsion 
fracture at T1 to T8, with fibromyalgia, currently assigned a 
20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5025.  That diagnostic code pertains to fibromyalgia also 
referred to as fibrositis or primary fibromyalgia syndrome.  
Such is characterized by widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud-like 
symptoms.  Widespread pain means pain in both the left and 
right sides of the body, that is both above and below the 
waist, and that affects both the axial skeleton (i.e., 
cervical spine, anterior chest, thoracic spine, or low back) 
and the extremities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5025, Note.  A 20 percent evaluation contemplates symptoms 
that are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  

To warrant assignment of a 40 percent evaluation the evidence 
must show symptoms that are constant, or nearly so, and 
refractory to therapy.  Diagnostic Code 5025.  In this case 
the examination and clinical evidence reflects the veteran's 
complaints of daily discomfort, but with other symptoms 
occurring on an episodic basis.  With regard to headaches, 
her headaches have primarily been attributed to migraine or 
vascular headaches and not to her fibromyalgia.  Moreover, 
although the evidence shows exacerbations of headache 
symptoms, they have been for the most part stable and 
responsive to medication.  For example, on outpatient 
treatment in November 1999 it was reported that her headaches 
were relieved with minimal amounts of medication.  The 
veteran has also complained of constipation periodically but 
no significant irritable bowel symptoms have been shown.  She 
recently testified  that she has symptoms of Raynaud-like 
symptoms, but the medical evidence does not show 
characteristic color changes of Raynaud's phenomena.  Other 
symptoms she has reported such as depression, anxiety and 
insomnia again are reported periodically and are not 
refractory to treatment.  Recent examination reports note 
that there is little evidence to support the diagnosis of 
fibrositis and question other as yet unidentified diagnoses.  
At her hearing in June 2000 the veteran reported that 
treatment with pain medication and steroids helped her 
symptoms.  The comprehensive report of VA examination in May 
1999 resulted in a diagnosis of mechanical low back pain.  
Multiple examination reports also note the veteran to have 
been in no acute distress at the time of examination.  In 
short, the findings of record do not indicate symptoms of 
such severity as to be refractory to all therapy and nearly 
constant so as to warrant assignment of a 40 percent 
evaluation.

The contemporary reports of examination further indicate 
neurologic symptomatology that the veteran attributes to her 
fibrositis/thoracic spine problem.  However, the Board here 
notes she is separately service connected for lumbar spine 
disability based on disc disease.  Such neurologic findings 
will not, therefore, also be considered in connection with 
her thoracic disability or her fibromyalgia.  The Board may 
only consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).  

However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In evaluating 
disabilities, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  First, 
the Board notes that the veteran's disability was previously 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5002 
(2000), pertaining to rheumatoid arthritis.  Under such code 
a 20 percent evaluation is assigned where there are one or 
two exacerbations a year in a well-established diagnosis.  
Symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year warrant assignment of a 40 percent evaluation.  Id.  In 
this case the sum of the competent medical evidence fails to 
diagnose the veteran with rheumatoid arthritis so as to 
warrant consideration under Diagnostic Code 5002.  Moreover, 
the symptoms described by the veteran are more consistent 
with the rating criteria for fibromyalgia than for rheumatoid 
arthritis

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (1999), which contemplates disability arising from 
residuals of vertebral fracture.  However, there is no 
competent evidence of record that the veteran suffered injury 
to her spinal cord, is bedridden, or requires the use of leg 
or neck braces.  Nor is there evidence of a demonstrable 
deformity of a vertebral body.  Diagnostic Code 5285 
otherwise provides for evaluation based on motion limitation 
or other localized impairment.  Id.  The maximum evaluation 
for limitation of dorsal/thoracic motion is 10 percent.  
Thus, no higher evaluation would result from application of 
Diagnostic Code 5285.

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The Court held, however, that where a diagnostic code 
is not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Moreover, it has been held that consideration of 
functional loss due to pain is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  In this case the veteran is in receipt of the 
maximum rating that would be available for thoracic motion 
limitation and, further, Diagnostic Code 5025 specifically 
contemplates pain.  Separate or additional consideration of 
pain would doubly compensate the veteran for one 
manifestation.  See 38 C.F.R. § 4.14.  To the extent that the 
veteran has disc disease of her lumbar spine and lumbar 
manifestations related thereto, she is separately service-
connected for such disability and residuals of lumbar 
disability will not be discussed herein.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case the veteran's 
fibromyalgia affecting the thoracic spine area is evaluated 
as 20 percent disabling in contemplation of her complaints of 
pain and stiffness, with other intermittent complaints of 
subjective manifestations that impair her ability to 
participate in certain activities.  There is no objective 
evidence of distinct manifestations so as to warrant 
assignment of a separate rating under an additional 
diagnostic code.

This is not a case where the evidence is in equipoise; 
rather, the preponderance of the competent evidence shows 
that the veteran's fibromyalgia, with a history of an 
avulsion fracture of the thoracic spine, results primarily in 
symptoms such as pain, tenderness and functional impairment 
partially relieved by treatment.  Accordingly, an increased 
rating is denied.


ORDER

Service connection for carpal tunnel syndrome is denied.

Service connection for disability manifested by breast lumps, 
to include fibrocystic breast syndrome, is denied.

An evaluation in excess of 20 percent for service-connected 
residuals of a fracture at T1 to T8, with fibromyalgia, is 
denied.


REMAND

A review of the claims folder indicates that the veteran has 
been denied SSA benefits and is appealing that determination.  
Records from the SSA have not been associated with the 
veteran's claims folder.  Although any SSA decision would not 
be controlling, it is certainly pertinent to the veteran's 
appeal with respect to entitlement to TDIU benefits.  See 
Brown (Clem) v. Derwinski, 2 Vet. App. 444, 448 (1992) (Board 
must consider SSA unemployability determination and must give 
statement of reasons or bases for the weight given to this 
evidence); see also Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992) (VA's duty to assist includes obtaining SSA 
decision and supporting medical records pertinent to VA 
claim), and Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) 
(VA cannot ignore SSA determination of disability but must 
provide reasons or bases regarding such determination).  In 
certain cases, particularly where employability is in issue, 
VA is obligated to secure the records underlying total-
disability determinations by other agencies.  See, e.g., 
Tetro v. West, 13 Vet. App. 404, (2000).  Accordingly, 
adjudication of the TDIU matter is deferred pending 
additional development.

Service medical records show some treatment for sinus 
complaints.  The Board also notes that the veteran has 
claimed ongoing sinus symptoms since service discharge and 
that available records document several post-service 
incidences of treatment for complaints diagnosed as sinusitis 
or rhinitis.  Examination to determine whether or not there 
is a relationship between complaints in service and any 
chronic sinusitis after service would be helpful.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should obtain from the SSA 
records pertinent to the veteran's claim 
for SSA benefits, to include medical 
records relied upon and any decisions 
rendered.

2.  Thereafter, the RO should schedule 
the veteran for examination by the 
appropriate specialist to determine 
whether or not the veteran has chronic 
sinusitis.  The examiner must review the 
claims folder, to include any 
additionally associated medical records, 
before completing the examination report.  
The examiner is requested to provide 
opinions as to whether or not the veteran 
has chronic sinusitis and, if so, whether 
it is at least as likely as not that any 
current sinusitis had its onset in 
service and is related to symptoms and 
findings reported in service, in 1974, 
1979 and 1981.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO should conduct 
any additionally indicated development.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claims of 
entitlement to service connection for 
sinusitis and to TDIU.  If the benefits 
sought on appeal remain denied the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 



